Citation Nr: 0733791	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD), to include as secondary to PTSD and 
exposure to herbicides.

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD and exposure to herbicides.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION


The veteran had active service from February 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in July 2007.  A transcript of 
the hearing has been associated with the record.

The Board notes that in a January 2006 statement, the veteran 
alleged that he had irritable bowel syndrome, hepatitis C, 
and carpal tunnel syndrome as the result of exposure to Agent 
Orange.  As these claims have not been addressed by the RO, 
they are referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran's claim of entitlement to service connection for 
PTSD was denied because the veteran did not submit sufficient 
information to allow for verification of a claimed stressor.  
However, the Board observes that during his July 2007 hearing 
before the undersigned, the veteran testified that upon his 
arrival in Vietnam, his unit was alerted that Da Nang had 
been receiving enemy fire and they must run from the plane to 
the aerial port.  He also stated that when he and his 
colleagues were being driven to their unit from the airfield, 
he saw a helicopter crash.  He also testified that he was 
present when the bomb dump at Da Nang caught fire and bombs 
exploded in June or July 1969.  It was noted that he was in 
temporary duty status at that time.

Service personnel documents indicate that the veteran served 
in Vietnam as a radio operator from August 21, 1968 until 
August 20, 1969.  They also reflect that from January 1969 to 
August 1969, he was in temporary duty status at a 
communications center.  The records describe the units to 
which the veteran was attached during his time in Vietnam.

The Board has concluded that there is sufficient detail in 
the record to allow an attempt at verification of the 
stressors described by the veteran at his July 2007 hearing.  

The Board notes that in June 2005 the Director of the VA 
Compensation and Pension Service issued Fast Letter 05-08, 
pertaining to PTSD claims based on stressors experienced 
during service in the Marine Corps.  This letter directs that 
in situations where the RO is unable to verify the veteran's 
alleged stressors thorough Virtual VA or official military 
web sites, the regional office must request confirmation of 
its negative findings from the Marine Corps Historical 
Society (MCHC) before denying service connection. The RO in 
this case has not requested such confirmation.  Thus, this 
required development must be accomplished prior to appellate 
review of the veteran's claim.

Finally, the Board notes that further development and 
adjudication of the veteran's claim of entitlement to service 
connection for PTSD may provide evidence in support of his 
claims hypertension and GERD.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet.App. 11 (1998), citing Harris v. Derwinski, 1 
Vet.App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.

During service, there was a notation of a back complaints and 
a post service allegation of continuity.  In light of 
decisions of the Court, an opinion is required.

In light of the discussion above, the Board has concluded 
that further development is necessary.

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should attempt to verify the 
veteran's stressors through Virtual VA.  
If his stressors cannot be verified by 
those means, the RO should prepare a 
summary of the veteran's alleged service 
stressors.  This summary should be 
forwarded to the U.S. Marine Corps 
Historical Center (MCHC) in accordance 
with the guidance contained in VBA Fast 
Letter 05-08.  The MCHC should be 
requested to provide any information that 
might corroborate the veteran's alleged 
in-service stressors.  If the veteran's 
stressors cannot be verified, the MCHC 
should so state.

2.  If any claimed stressor is verified, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

2.  The file should be referred to a 
doctor for an opinion regarding the claim 
for a low back disability.  The examiner 
must determine whether there is any 
relationship between the current low back 
diagnosis and the in-service complaint.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



